        Case 1:20-cv-00175-RKE Document 21-1                 Filed 02/05/21     Page 1 of 8




UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: HONORABLE RICHARD K. EATON, SENIOR JUDGE
__________________________________________
                                           :
UNITED STATES OF AMERICA,                  :
                                           :
                        Plaintiff,         :  Court No. 20-00175
                                           :
                  v.                       : PUBLIC VERSION
                                           :
AMERICAN HOME ASSURANCE COMPANY, :
                                           :
                        Defendant.         :
_________________________________________ :

            PLAINTIFF’S STATEMENT OF UNDISPUTED MATERIAL FACTS

       Rule 56.3 of the Rules of the United States Court of International Trade (USCIT) requires

that motions for summary judgment include a separate statement of material facts as to which it

contends there exists no genuine issue to be tried. In this case, there are no material facts as to

which there exists a genuine issue to be tried, and the issues are amenable to resolution through

dispositive motions. The pertinent undisputed facts of this case are as follows:

       1.      Between February 26, 2001 and May 25, 2001, importer Panjee Co., Ltd. (Panjee)

made six entries of preserved mushrooms from the People’s Republic of China (China) through

the port of San Francisco, California (CBP port code 2809) (the Panjee Entries). See Compl. ¶6;

Amended Answer ¶6; Pl. Ex. 1.

       2.      The Panjee Entries were subject to the antidumping duty order on certain

preserved mushrooms from China issued by the Department of Commerce (Commerce) (A-570-

851) (the Mushroom Order). See Notice of Amendment of Final Determination of Sales at Less

Than Fair Value and Antidumping Duty Order: Certain Preserved Mushrooms From the

People’s Republic of China, 64 Fed. Reg. 8,308 (Dep’t Commerce Feb. 19, 1999); Compl. ¶7;

Amended Answer ¶7.
        Case 1:20-cv-00175-RKE Document 21-1 Filed 02/05/21 Page 2 of 8
               CONFIDENTIAL INFORMATION HAS BEEN REDACTED



       3.      At the time of entry, Panjee asserted in its entry papers that the exporter for the

mushrooms in the six Panjee Entires was                                                          .

See Compl. ¶8; Amended Answer ¶8; Pl. Ex. 1; Pl. Ex. 3 ¶8.

       4.      At the time of entry, Panjee asserted in its entry papers that the merchandise

covered by the Panjee Entries was subject to antidumping duties at a rate of           percent ad

valorem. See Compl. ¶8; Amended Answer ¶8; Pl. Ex. 1; Pl. Ex. 3 ¶9.

       5.      The amount of antidumping duties asserted by Panjee at the time of entry is

reflected as follows:

                        Entry Number Amount of Antidumping Duties
                                      Asserted at the Time of Entry
                        DZ102201396                   $73,034.27
                        DZ102215404                   $68,650.51
                        DZ102222558                   $34,108.74
                        DZ102226807                   $71,298.24
                        DZ102239149                   $34,851.62
                        DZ102255350                   $34,851.62
                           Total                     $316,795.00

See Pl. Ex. 1; Pl. Ex. 3 ¶10.
       6.      Defendant, American Home Assurance Company (AHAC), entered into six single

transaction bonds (STBs) with Panjee (the Panjee STBs) to secure the duties, taxes, and charges

owed on each of the Panjee Entries. See Compl. ¶9; Amended Answer ¶9; Pl. Ex. 1; Pl. Ex. 2.

       7.      Under the terms of the Panjee STBs, AHAC agreed to be jointly and severally

liable to pay, as demanded by U.S. Customs and Border Protection (CBP), any duties, taxes, and

charges subsequently found due, legally fixed, and imposed on each of the Panjee Entries up to

the “limit of liability” reflected on the bonds. See Compl. ¶10; Amended Answer ¶10; Pl. Ex. 2.

       8.      The amount of the STBs that Panjee obtained for each entry is reflected as

follows:

                                                 2
        Case 1:20-cv-00175-RKE Document 21-1              Filed 02/05/21     Page 3 of 8




                      Entry Number       Amount of the STBs Issued by
                                              AHAC to Panjee
                      DZ102201396                    $73,035.00
                      DZ102215404                    $68,651.00
                      DZ102222558                    $35,000.00
                      DZ102226807                    $71,299.00
                      DZ102239149                    $34,852.00
                      DZ102255350                    $34,852.00
                         Total                      $317,689.00

Pl. Ex. 2.

        9.     Panjee provided the Panjee STBs to CBP at the time of entry in lieu of making

cash deposits of estimated antidumping duties for each of the Panjee entries. Pl. Ex. 3 ¶11; See

Certain Preserved Mushrooms From the People's Republic of China: Initiation of New Shipper

Antidumping Duty Review, 65 Fed. Reg. 17,257 (Dep’t Commerce March 31, 2000).

        10.    On February 20, 2003, the Panjee Entries liquidated by operation of law (also

known as deemed liquidation) at the rate of duty, value, quantity, and amount of duty asserted at

the time of entry. United States v. Am. Home Assurance Co., 151 F. Supp. 3d 1328, 1342–43

(Ct. Int’l Trade 2015), amended, (Ct. Int’l Trade March 15, 2016), aff’d, Fed Cir. Appeal No. 18-

1960 at Doc. 66 (judgment affirmed Sept. 6, 2019, pursuant to Federal Circuit Rule 36); see also

Compl. ¶12; Amended Answer ¶12.

        11.    Panjee became liable for $316,795.00 in antidumping duties as a result of the

deemed liquidations. See Pl. Ex. 3 ¶¶12, 13.

        12.    On September 26, 2014, CBP billed Panjee for the first time for the antidumping

duties owed on each of the Panjee Entries. See Pl. Ex. 3 ¶14; Pl. Ex. 4

        13.    Panjee did not pay any of the outstanding debt. See Pl. Ex. 3 ¶15.




                                                3
          Case 1:20-cv-00175-RKE Document 21-1 Filed 02/05/21 Page 4 of 8
                 CONFIDENTIAL INFORMATION HAS BEEN REDACTED



          14.     On July 6, 2015, CBP made its first demand for payment from AHAC for the debt

owed under the Panjee STBs via the Formal Demand on Surety for Payment of Delinquent

Amounts Due (known as the “612 Report”). See Compl. ¶17; Amended Answer ¶17; Pl. Ex. 3

¶16; Pl. Ex. 5.

          15.      On the date the 612 Report was sent to AHAC, the amount of the outstanding

debt owed by Panjee, calculated in accordance with the deemed liquidations of the entries at the

rate of           percent ad valorem, plus interest that has accumulated on the debt pursuant to 19

U.S.C. § 1505(d), was $323,903.48, and exceeded the face value of the Panjee STBs. See

Compl. ¶17; Amended Answer ¶17; Pl. Ex. 3 ¶17; Pl. Ex. 5.

          16.     To date, AHAC has not made any payment involving the outstanding debt for the

Panjee Entries. See Compl. ¶21; Amended Answer ¶21; Pl. Ex. 3 ¶18.

          17.     As of the date of the filing of the complaint in this action, the outstanding debt

owed by Panjee for the Panjee Entries, calculated in accordance with the deemed liquidations of

the entries at the rate of         percent ad valorem, plus interest that has accumulated on the

debt pursuant to 19 U.S.C. § 1505(d), was $405,690.35. Pl. Ex. 3 ¶32.

          18.     AHAC filed a protest concerning the demand for payment for the Panjee Entries

but by letter dated November 19, 2019, AHAC requested to withdraw its protests. Compl. ¶20;

Amended Answer ¶20.

          19.     Between March 31, 2001 and January 4, 2002, importer Pan Pacific Products Inc.

(Pan Pacific) made two entries of preserved mushrooms from China, through the port of San

Francisco, California (CBP port code 2809) identified as Entry No. DZ1-02222590 and Entry

No. DZ1-02375125 (the Pan Pacific Entries). See Compl. ¶¶25, 43; Amended Answer ¶¶25, 43;

Pl. Ex. 6.



                                                    4
        Case 1:20-cv-00175-RKE Document 21-1 Filed 02/05/21 Page 5 of 8
               CONFIDENTIAL INFORMATION HAS BEEN REDACTED



       20.     The Pan Pacific Entries were subject to the Mushroom Order. See 64 Fed. Reg.

8,308 (Dep’t Commerce Feb. 19, 1999); See Compl. ¶¶26, 44; Answer ¶¶26, 44; Pl. Ex. 6.

       21.     At the time of entry, Pan Pacific asserted in its entry papers that the exporter for

the imported merchandise covered by Entry No. DZ1-02222590 was                            (the same

exporter as the Panjee Entries) and that the exporter for the imported merchandise covered by

Entry No. DZ1-02375125 was                                                                   . See

Compl. ¶¶27, 45; Amended Answer ¶¶27, 45; Pl. Ex. 3 ¶20; Pl. Ex. 6.

       22.     At the time of entry, Pan Pacific asserted in its entry papers that the merchandise

covered by both Pan Pacific Entries was subject to antidumping duties at a rate of           percent

ad valorem. See Compl. ¶¶27, 45; Amended Answer ¶¶27, 45; Pl. Ex. 3 ¶21; Pl. Ex. 6.

       23.     The amount of antidumping duties asserted by Pan Pacific at the time of entry is

reflected as follows:

                        Entry Number Amount of Antidumping Duties
                                      Asserted at the Time of Entry
                        DZ102222590                   $31,319.98
                        DZ102375125                   $29,754.77
                           Total                      $61,074.75

See Pl. Ex. 3 ¶22; Pl. Ex. 6.
       24.     Defendant, AHAC, entered into two STBs with Pan Pacific (the Pan Pacific

STBs) to secure the duties, taxes, and charges owed on both Pan Pacific Entries. See Compl.

¶¶28, 46; Amended Answer ¶¶28, 46; Pl. Ex. 7.

       25.     Under the terms of the Pan Pacific STBs, AHAC agreed to be jointly and

severally liable to pay, as demanded by CBP, any duties, taxes, and charges subsequently found

due, legally fixed, and imposed on each of the Pan Pacific Entries up to the “limit of liability”

reflected on the bonds. See Compl. ¶¶29, 47; Amended Answer ¶¶29, 47; Pl. Ex. 7.


                                                 5
         Case 1:20-cv-00175-RKE Document 21-1               Filed 02/05/21      Page 6 of 8




         26.   The amount of the STBs that Pan Pacific obtained for each entry is reflected as

follows:

                       Entry Number        Amount of the STBs Issued by
                                              AHAC to Pan Pacific
                       DZ102222590                    $31,320.00
                       DZ102375125                    $30,000.00
                          Total                       $61,320.00

Pl. Ex. 7.

         27.   Pan Pacific provided the Pan Pacific STBs to CBP at the time of entry, in lieu of

making a cash deposit of the estimated antidumping duties for Pan Pacific Entries. See Pl. Ex. 3

¶23; 65 Fed. Reg. 17,257 (Dep’t Commerce March 31, 2000); Certain Preserved Mushrooms

From the People’s Republic of China: Initiation of New Shipper Antidumping Duty Review and

Partial Rescission of Administrative Review, 66 Fed. Reg. 17,406 (Dep’t Commerce March 30,

2001).

         28.   Between February 20, 2003 and January 11, 2004, the Pan Pacific Entries deemed

liquidated at the rate of duty, value, quantity, and amount of duty asserted at the time of entry.

See AHAC 2016, 151 F. Supp. 3d at 1342–43; Compl. ¶¶31, 49; Amended Answer ¶¶31, 49.

         29.   Pan Pacific became liable for $61,074.75 in antidumping duties as a result of the

deemed liquidations. See Pl. Ex. 3 ¶25.

         30.   On September 26, 2014, CBP billed Pan Pacific for the first time for the

antidumping duties owed on each of the Pan Pacific Entries. See Pl. Ex. 3 ¶26; Pl. Ex. 8.

         31.   Pan Pacific did not pay any of the outstanding debts. See Pl. Ex. 3 ¶27.

         32.   On February 3, 2016, CBP made its first demand for payment from AHAC for the

debt owed under the Pan Pacific STBs via the 612 Report. See Compl. ¶¶35, 53; Amended

Answer ¶¶35, 53; Pl. Ex. 3 ¶28; Pl. Ex. 9.


                                                  6
          Case 1:20-cv-00175-RKE Document 21-1 Filed 02/05/21 Page 7 of 8
                 CONFIDENTIAL INFORMATION HAS BEEN REDACTED



          33.   On the date the 612 Report was sent to AHAC, the amount of the outstanding debt

owed by Pan Pacific, calculated in accordance with the deemed liquidations of the entries at the

rate of         percent ad valorem, plus interest that has accumulated on the debt pursuant to 19

U.S.C. § 1505(d), was $63,532.05, and exceeded the face value of the Pan Pacific STBs. See

Compl. ¶¶35, 53; Amended Answer ¶¶35, 53; Pl. Ex. 3 ¶29; Pl. Ex. 9.

          34.   To date, AHAC has not made any payment involving the outstanding debt for the

Pan Pacific Entries. See Compl. ¶¶39, 57; Amended Answer ¶¶39, 57; Pl. Ex. 3 ¶30.

          35.   As of the date of the filing of the complaint in this action, the outstanding debt

owed by Pan Pacific for the Pan Pacific Entries, calculated in accordance with the deemed

liquidations of the entries at the rate of       percent ad valorem, plus interest that has

accumulated on the debt pursuant to 19 U.S.C. § 1505(d), was $78,212.84. Pl. Ex. 3 ¶33.

          36.   Neither AHAC nor Pan Pacific protested the demand for payment for the Pan

Pacific Entries. Compl. ¶¶38, 56; Amended Answer ¶¶38, 56; Pl. Ex. 3 ¶31.




                                                  7
       Case 1:20-cv-00175-RKE Document 21-1             Filed 02/05/21    Page 8 of 8




Plaintiff’s Statement of Undisputed Material Facts: United States v. American Home Assurance
Company, Court No. 20-00175


                                           Respectfully submitted,


                                           BRIAN M. BOYNTON
                                           Acting Assistant Attorney General

                                           JEANNE E. DAVIDSON
                                           Director

                                           /s/ Justin R. Miller
                                    By:    JUSTIN R. MILLER
                                           Attorney-In-Charge
                                           International Trade Field Office

                                           /s/ Peter A. Mancuso
                                           PETER A. MANCUSO
                                           Trial Attorney
                                           Department of Justice, Civil Division
                                           Commercial Litigation Branch
                                           26 Federal Plaza – Suite 346
                                           New York, New York 10278
                                           Tel. (212) 264–0484 or 9230
                                           Attorneys for Plaintiff

Of Counsel:
SUZANNA HARTZELL-BALLARD
Office of the Assistant Chief Counsel
U.S. Customs and Border Protection

Dated: February 5, 2021




                                              8
